PER CURIAM.
C.C., the mother of three minor children, appeals the order of the trial court terminating her parental rights. We have reviewed each asserted error and find them not to be reversible. In addition, the trial court made findings to the effect that the Department of Children and Families presented clear and convincing evidence establishing statutory grounds for terminating parental rights, as well as clear and convincing evidence that termination of such rights is in the best interest of the children. See § 39.809(1), Fla. Stat. (2003). Such findings enjoy a presumption of correctness and will not be overturned unless clearly erroneous or lacking in evi-dentiary support. See N.L. v. Dep’t. of Children & Families, 843 So.2d 996, 999 (Fla. 1st DCA 2003). After carefully reviewing the record, we conclude that the findings are supported by substantial competent evidence, and are not clearly erroneous. Accordingly, we affirm.
AFFIRMED.
THOMPSON, PLEUS and MONACO, JJ., concur.